11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Britney Nicole Dokey,                          * From the 350th District
                                                 Court of Taylor County,
                                                 Trial Court No. 10918-D.

Vs. No. 11-14-00338-CR                         * February 12, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the order below. Therefore, in accordance with this court’s opinion,
we vacate the trial court’s order denying appeal bond and remand this cause to
the trial court for further proceedings consistent with this opinion.